CARTER, J. —
This is one of several cases in which an appeal has been taken by the defendant from a judgment rendered against it for damages allegedly sustained by the plaintiff as the result of the construction of an improvement in the street or highway fronting the plaintiff’s property. The facts in each case are substantially the same, although the amount of damage in each instance varies. For the injury to his property, plaintiff herein was awarded the sum of $750. All material legal questions here presented are determined by our decision this day filed in the case of Rose v. State of California, No. 16040, ante, p. 713 [103 Pac. (2d) 505]. Upon the authority of and for the reasons set forth therein the judgment appealed from herein is affirmed.
Shenk, J., Curtis, J., and Houser, J., concurred.
Appellant’s petition for a rehearing was denied April 2, 1942. Gibson, C. J., Edmonds, J., and Traynor, J., voted for a rehearing.